
	
		II
		Calendar No. 354
		110th CONGRESS
		1st Session
		S. 471
		[Report No. 110–156]
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Hagel (for himself
			 and Mr. Nelson of Nebraska) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to convey to
		  The Missouri River Basin Lewis and Clark Interpretive Trail and Visitor Center
		  Foundation, Inc. certain Federal land associated with the Lewis and Clark
		  National Historic Trail in Nebraska, to be used as an historical interpretive
		  site along the trail.
	
	
		1.Land conveyance, Lewis and
			 Clark National Historic Trail, Nebraska
			(a)Conveyance
			 authorizedThe Secretary of the Interior may convey, without
			 consideration, to The Missouri River Basin Lewis and Clark Interpretive Trail
			 and Visitor Center Foundation, Inc., a 501(c)(3) not-for-profit organization
			 with operational headquarters at 100 Valmont Drive, Nebraska City, Nebraska
			 68410, all right, title and interest of the United States in and to the
			 federally owned land under jurisdiction of the Secretary consisting of 2
			 parcels described as follows:
				
					Tract 102–01, 64.92 acres, a tract
				of land situated in the East Half Northwest Quarter of Section 15, Township 8
				North, Range 14 East, Sixth Principal Meridian, Otoe County, Nebraska, except 5
				acres therefrom, being 5 acres out of the Northwest corner of said East Half of
				said Northwest Quarter, said 5 acres being described as
				follows:
					Beginning at the Northwest corner
				of the East Half of the Northwest Quarter, thence running 40 rods East along
				the North line of said East half of the Northwest Quarter; thence running 20
				rods North along said West line to the places of beginning; and also except a
				tract consisting of 9.38 acres more or less, acquired by the State of Nebraska
				for highway right-of-way, in a condemnation proceeding filed in the County
				Court of Otoe County, Nebraska, the description of which is more particularly
				described in Book 49 Miscellaneous Records at page 18 of the records in the
				Office of the Register of Deeds, Otoe County, Nebraska; and except a
				right-of-way for road out of the Southeast corner of said 80 acres, 5 rods and
				25 feet long, running North and South.
					Tract 102–02, 13.00 acres, a tract
				of land situated in the South Half Section 10 with the southeasterly
				right-of-way line of State Highway 2 as acquired by the State of Nebraska by
				document recorded September 15, 1983 in Book 49 of the miscellaneous records,
				Page 52 of the Otoe County records, said point of beginning is Westerly 275.54
				feet as measured along said Section line from the Southeast Quarter of said
				Section 10 according to plat of right-of-way by the State of Nebraska
				Department of Roads Right of Way Division;
					Thence Easterly along said Section
				line 275.54 feet to the northwest corner of Northwest Quarter Northeast Quarter
				of said Section 15;
					Thence Southerly along the west
				line of said Northwest Quarter Northeast Quarter 1320.00 feet, more or less, to
				the southwest corner thereof;
					Thence Easterly along the south
				line of said Northwest Quarter Northeast Quarter 250.00
				feet;
					Thence Northerly parallel with the
				west line of said Northwest Quarter Northeast Quarter 700.00
				feet;
					Thence along a line deflecting to
				the right 53 00 minutes 00 seconds to the intersection with the southwesterly
				line of a 200 foot wide strip of land conveyed to Chicago, Burlington, and
				Quincy Railroad Company by deed recorded March 15, 1986 in Deed Book 115, Page
				288 of the Otoe County records;
					Thence Northwesterly along the
				right of way of the railroad to the intersection with aforesaid southeasterly
				right-of-way line of the State Highway 2;
					Thence along said Highway
				right-of-way line the following four courses:
					(1) deflecting to the left 34 44
				minutes 59 seconds a distance of 109.40 feet; 
					(2) deflecting to the right 28 30
				minutes 19 seconds a distance of 93.86 feet; 
					(3) deflecting to the left 51 03
				minutes 26 seconds a distance of 90.00 feet; and 
					(4) deflecting to the left 55 26
				minutes 58 seconds a distance of 322.28 feet to the point of beginning and
				containing 13.00 acres of land, more or less.
			(a)Conveyance
			 authorizedThe Secretary of the Interior (referred to in this
			 section as the Secretary) may convey, without consideration, to
			 the Missouri River Basin Lewis and Clark Interpretive Trail and Visitor Center
			 Foundation, Inc., a 501(c)(3) not-for-profit organization with operational
			 headquarters at 100 Valmont Drive, Nebraska City, Nebraska 68410, all right,
			 title, and interest of the United States in and to the federally owned land
			 under jurisdiction of the Secretary consisting of 2 parcels, as generally
			 depicted on the map entitled Lewis and Clark National Historic
			 Trail, numbered 648/80,002, and dated March 2006.
			(b)Survey;
			 conveyance costThe exact acreage and legal description of the
			 land to be conveyed under section (a) shall be determined by a survey
			 satisfactory to the Secretary. The cost of the survey and all other costs
			 incurred by the Secretary to convey the land shall be borne by the Missouri
			 River Basin Lewis and Clark Interpretive Trail and Visitor Center Foundation,
			 Inc.
			(c)Condition of
			 conveyance, use of conveyed landThe conveyance authorized under
			 subsection (a) shall be subject to the condition that the Missouri River Basin
			 Lewis and Clark Interpretive Trail and Visitor Center Foundation, Inc. use the
			 conveyed land as a historic site and interpretive center for the Lewis and
			 Clark National Historic Trail.
			(d)Discontinuance
			 of useIf Missouri River Basin Lewis and Clark Interpretive Trail
			 and Visitor Center Foundation, Inc. determines to discontinue use of the land
			 conveyed under subsection (a) as an historic site and interpretive center for
			 the Lewis and Clark National Historic Trail, the Missouri River Basin Lewis and
			 Clark Interpretive Trail and Visitor Center Foundation, Inc. shall convey lands
			 back to the Secretary without consideration.
			(e)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) or the
			 conveyance, if any, under subsection (d) as the Secretary considers appropriate
			 to protect the interests of the United States.
			(e)Additional terms and
			 conditions
				(1)In
			 generalThe Secretary may require any additional terms and
			 conditions for the conveyance under subsection (a) or the conveyance, if any,
			 under subsection (d) that the Secretary determines to be appropriate to protect
			 the interests of the United States.
				(2)National Park Service
			 standardsThe Secretary shall enter into a written agreement with
			 the foundation referred to in subsection (a) to ensure that the land conveyed
			 under that subsection is operated in accordance with National Park Service
			 standards for preservation, maintenance, and interpretation.
				(f)Authorization of
			 AppropriationsTo assist with the operation of the facility there
			 is authorized to be appropriated $150,000 per year for a period not to exceed
			 10 years.
			
	
		September 17, 2007
		Reported with amendments
	
